COXE, Circuit Judge
(after stating the facts ^s above). The plaintiff sues a member of the firm of Arbuckle Bros, for injuries sustained by reason of their alleged negligence while he was engaged, as the Arbuckles’ servant, in unloading a cargo of their sugar from the Mun-son Dine steamship Paloma. It is alleged that while removing the hatch covers one of them gave way and the plaintiff was thrown into the hold and received the injuries complained of. It is not pretended that the defendant had any interest in the ship or authority over it or in the construction of the hatch or the removal of the cover. The plaintiff was .there as the servant of Arbuckle Bros, to unload their sugar. The defendant had no authority over the ship and is not responsible for its alleged faulty construction or dilapidated condition. He had nothing "to do with the ship, its construction or its management. If a traveler gives his baggage check to his coachman with instructions to secure the trunk and deliver it at the owner’s home and the coachman is injured by reason of a faulty construction of the baggage car, it seems too plain for argument that the traveler cannot *814be held liable. So in the present case Mr. Jamison is no more to blame for the injury than the bookkeeper in his office. If the defendant had been the charterer of the ship or charged with any duty regarding its construction, repairs or management, a different question might be presented. But we are unable to discover any duty which the defendant, as an individual or as a member of the firm of Arbuckle Bros., owed to the plaintiff or to any one else, to inspect the Munson Line’s ships, their hatches, strongbacks or hatch cover.
The judgment is affirmed with costs.